     Case 2:20-cv-03176-ODW-JPR Document 24 Filed 08/11/21 Page 1 of 4 Page ID #:134


1
                                                                    8/11/21
2
                                                                       SE
3
4
5                                UNITED STATES DISTRICT COURT
6                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
7                                     WESTERN DIVISION
8      UNITED STATES OF AMERICA ex             No. CV 20-03176-ODW (JPRx)
       rel. [UNDER SEAL],
9                                              ORDER UNSEALING COMPLAINT
                 Plaintiff[s],
10                                             [LODGED UNDER SEAL PURSUANT
                        v.                     TO THE FALSE CLAIMS ACT, 31
11                                             U.S.C. §§ 3730(b)(2) AND (3)]
       [UNDER SEAL],
12                                             [FILED CONCURRENTLY UNDER
                 Defendant[s].                 SEAL: (1) STATEMENT OF INTEREST
13                                             BY THE UNITED STATES
                                               REGARDING UNSEALING
14                                             COMPLAINT; DECLARATION OF
                                               FRANK D. KORTUM]
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-03176-ODW-JPR Document 24 Filed 08/11/21 Page 2 of 4 Page ID #:135


1      TRACY L. WILKISON
       Acting United States Attorney
2      ROSS M. CUFF
       Assistant United States Attorney
3      Deputy Chief, Civil Fraud Section
       FRANK D. KORTUM
4      Assistant United States Attorney
       California State Bar No. 110984
5            Room 7516, Federal Building
             300 North Los Angeles Street
6            Los Angeles, California 90012
             Tel: (213) 894-6841; Fax: (213) 894-7819
7            E-mail: frank.kortum@usdoj.gov
8      Attorneys for the United States of America
9                              UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                     WESTERN DIVISION
12 UNITED STATES OF AMERICA ex rel.                 No. CV 20-03176-ODW (JPRx)
   ALEX BALEKIAN, M.D. and THE
13 STATE OF CALIFORINIA, ex rel.,                   ORDER UNSEALING COMPLAINT
   ALEX BALEKIAN, M.D.,
14                                                  [LODGED UNDER SEAL PURSUANT
                 v.                                 TO THE FALSE CLAIMS ACT, 31
15                                                  U.S.C. §§ 3730(b)(2) AND (3)]
   UNIVERSITY OF SOUTHERN
16 CALIFORNIA and USC CARE                          [FILED CONCURRENTLY UNDER
   MEDICAL GROUP, INC.,                             SEAL: (1) STATEMENT OF INTEREST
17                                                  BY THE UNITED STATES
            Defendants.                             REGARDING UNSEALING
18                                                  COMPLAINT; DECLARATION OF
                                                    FRANK D. KORTUM]
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-03176-ODW-JPR Document 24 Filed 08/11/21 Page 3 of 4 Page ID #:136




1            GOOD CAUSE APPEARING, IT IS ORDERED THAT the Complaint filed in
2      this action is unsealed. IT IS FURTHER HEREBY ORDERED that the following
3      documents shall also be unsealed:
4            1. The Statement of Interest filed by the United States;
5            2. The response to the Statement of Interest filed by Relator; and
6            3. The reply filed by the United States in support of the Statement of Interest.
7      All other documents filed in this action shall remain sealed pursuant to this Court’s
8      Order of January 25, 2021.
9            IT IS SO ORDERED.
10
11
       Dated: August 11, 2021                       ________________________________
12                                                  UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    1
     Case 2:20-cv-03176-ODW-JPR Document 24 Filed 08/11/21 Page 4 of 4 Page ID #:137




1                                PROOF OF SERVICE BY E-MAIL
2            I am over the age of 18 and not a party to the above-captioned action. I am
3      employed by the Office of United States Attorney, Central District of California. My
4      business address is 300 North Los Angeles Street, Suite 7516, Los Angeles, California
5      90012.
6            On August 11, 2021, I served the [PROPOSED] ORDER UNSEALING
7      COMPLAINT on each person or entity named below by e-mail, pursuant to Federal Rule
8      of Civil Procedure 5(b)(2)(E).
9            Date of e-mailing: August 11, 2021. Place of e-mailing: Los Angeles, California.
10     Person(s) to whom e-mailed:
11                                        CHRIS BAKER
                                          cbaker@bakerlp.com
12                                        MIKE CURTIS
                                          mcurtis@bakerlp.com
13                                        BAKER CURTIS & SCHWARTZ, P.C.
                                          1 California Street, Suite 1250
14                                        San Francisco, CA 94111
15                                        MITCHELL S. NEUMEISTER
                                          Mitch.Neumeister@insurance.ca.gov
16                                        CALIFORNIA DEPARTMENT OF INSURANCE
                                          300 Capitol Mall, Fl. 16
17                                        Sacramento, CA 95814
18                                        CARLOTTA HIVORAL
                                          carlotta.hivoral@dojca.ca.gov
19                                        CALIFORNIA DEPARTMENT OF JUSTICE
                                          1615 Murray Canyon Road, Suite 700
20                                        San Diego, CA 92108
21     I declare that I am employed in the office of a member of the bar of this Court at
22     whose direction the service was made.
23           I declare under penalty of perjury that the foregoing is true and correct.
24           Executed on August 11, 2021, at Los Angeles, California.
25
26
27                                                              Connie Hom
28
                                                    2
